Title: To John Adams from William Tudor, Sr., 27 July 1789
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 27 July 1789

Our Citizens here dis approprobate the Compensations, as they are called, which have passed the Lower House of Congress. They generally think that the Salary of the Vice President should have been Ten thousand Dollars, A guinea per Diem for the Representatives, & six Dollars for a Senator. As it now stands, the first Sum is a Disgrace to the Government; & is here considered as arising from Party Views & illiberal Policy.
The Constitution intended a Distinction in the Rank & Dignity of the Senate as being the upper House of Congress, & that Difference ought to be extended to Pay as well as to Place.
Our Profession are waiting with some Impatience for the Judicial Appointments. Mr. Dana and Mr. Lowell are supposed to be the Candidates for the Supreme Bench. Neither I believe (indeed the latter I know would not, accept the District. A certain Probate Judge is supposed to have taken great Pains to obtain this Post. To no Person but to yourself, unless my Letter to the President should be quoted against the Assertion, have I ever hinted a Wish to be noticed in the Places that must soon be disposed of. But you will now give me leave to say that I should be pleased with an appointment to some Office (the Advocateship is now out of the Question) which my Education might enable me to discharge the Duties of. I am now advancing to forty, & as the Profession is at present circumstanced, the Spirits & Feelings are too often affronted, for a Gentleman not to wish a Removal from the Drudgery of earning, & the Mortification of asking for fees, which are now become paltry. More than this, on such a Subject, I ought not to say even to you, Sir. And less, at this Juncture, I might perhaps hereafter regret, to have communicated.
I am, Dr Sir, / Yours
Wm Tudor